DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-18 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patej (US 2003/0222996 A1) in view of Shen et al. (US 2020/0051260 A1).[claim 1]

However, it is known in the prior art to enhance low light images to obtain images which are clearer.  For example, Shen discloses an image processing system which trains a learning model to generate clear images from low-light images (e.g. Paragraph 0004).  The system of Shen utilizes the learning model to convert input low-light images and convert the images to appear as if they had been captured in higher light (Paragraph 0080), thereby generating images with improved brightness and clarity (Paragraph 0089).  Therefore, it would have been obvious to include further image processing for the low-light images of Patej so that images of higher brightness and clarity could be output when the system determines that the images are captured in low-light.  However, Patej in view of Shen does not explicitly disclose that the light sensor is provided on a light sensor chip as claimed.
However, Official Notice is taken that it is well known in the art to provide electronic devices on a chip to facilitate connection of the device with other electronic components on a printed circuit board (PCB) so that multiple components of a system may be integrated into a single device.  Therefore, it [claim 2]
Regarding claim 2, see the rejection of claim 1 above and note that Shen discloses wherein the learning model is trained by a data network architecture based on a ground truth image (Figure 2B, step 214; Figure 2C, step 234; Paragraphs 0112-0131).[claim 3]
Regarding claim 3, see the rejection of claim 1 above and note that Shen discloses a system wherein an image quality, a contrast or a clarity of the converted image is higher than that of the first image, or 20a blurring of the converted image is lower than that of the first image (Paragraph 0089; image having improved brightness and clarity).[claim 4]
Regarding claim 4, see the rejection of claim 1 above and note that the combined system teaches wherein the processor does not output the first image when identifying that the gain value for amplifying the first image is not smaller than the gain threshold (e.g. Patej, Figure 2; Shen, Paragraph 0004; note that the first image is converted using the learning-model to produce an improved image which is output instead of the first image when the gain is not smaller than the threshold).[claim 7]
Regarding claim 7, see the rejection of claim 1 above and note that the light sensor chip of Patej in view of Shen is provided in an image processing device including the light sensor chip and an electronic device coupled to the chip and comprising a processor as claimed (Patej, Figures 1 and 2).[claims 8-10]
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 7-9, 11 and 12 of U.S. Patent No. 10,785,419 B2 in view of Patej (US 2003/0222996 A1). [claim 1]
1. A light sensor chip, comprising: 

a light sensor configured to detect light using a first exposure time to output a first image; 

and a processor electrically connected to the light sensor to receive the first image, 





wherein when identifying that a gain value for amplifying the first image is smaller than a gain threshold, the processor is configured to output the first image, 

and when identifying that the gain value for amplifying the first image is not smaller than the gain threshold, the processor is configured to convert the first image into a converted image using a pre-stored learning model, and then output the converted image.



a light sensor configured to detect light using a first exposure time to output a first image; 

and a processor electrically connected to the light sensor to receive the first image, 

and configured to identify an operating mode according to an image parameter associated with the first image, 

wherein when identifying that the operating mode is a strong light mode, the processor is configured to output the first image, 



control the light sensor to detect light using a second exposure time to output a second image, wherein the second exposure time is longer than the first exposure time, and convert, using the pre-stored learning model, the second image into another converted image, and then output the another converted image.


	Claim 1 of ‘419 recites outputting a first image or a converted image depending on whether an identified operating mode is a strong light mode or a weak light mode according to an image parameter, but does not explicitly claim the comparison of a gain value with a threshold as claimed in the current application.
	However, identifying a strong light mode/weak light mode by comparing a gain parameter to a threshold is known in the art.  For example, Patej discloses a system which determines a low-light condition based on comparison of a gain to a threshold level and changes an image processing scheme accordingly (e.g. Paragraph 0011-0012, 0019-0024).  The system of Patej allows for determining a low-light condition through a simple comparison of an AGC level with a threshold to determine when low-light image processing is required.  Therefore, it would have been obvious before the effective filing [claims 2-6]
	Regarding claims 2-6, see claims 2, 3, 5, 1 and 6 of ‘419 respectively.[claims 7-12]
	Regarding claims 7-12, see the rejection of claims 1-6 above and claims 7-9, 11, 7 and 12 of ‘419.  Note that claims 7-12 would similarly be considered obvious over the claims of ‘419 for the same reasons discussed above with respect to claims 1-6.
Allowable Subject Matter
Claims 13-18 are allowed.
Claims 5, 6, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above double patenting rejections were overcome.[claims 5, 6, 11 and 12]
Regarding claims 5, 6, 11 and 12, the prior art does not teach or reasonably suggest a system or method where, when identifying a low-light image, a second image with a longer exposure time is captured and another converted image is obtained using the pre-stored learning model as claimed.
While capturing a second image in the case of low-light imaging is well known in the art, e.g. auto-exposure systems, the prior art does not teach or reasonably suggest capturing a second image and generating another converted image as claimed in claims 5, 6, 11 and 12.  Furthermore, as such auto-exposure systems would typically be used to generate a best possible exposed image prior to [claims 13-18]
Regarding claims 13-18, while the prior art teaches applying different processing to images in low-light and high-light situations (e.g. Patej and Shen as discussed above), the prior art does not teach doing so in response to a comparison between a convergence time of auto exposure and a threshold as claimed.
Additionally, while US 10,758,419 B2 claims a light sensor chip which determines an operating mode between a weak light mode and a strong light mode using an image parameter including a convergence time of an auto exposure (claim 4), ‘419 does not explicitly claim the determination is done by comparing the convergence time with a time threshold as required in claims 13-18.  Therefore, no double patenting rejection over claim 4 of ‘419 is believed to be warranted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Timothy J Henn/Primary Examiner, Art Unit 2698